Appeal by the defendant from a judgment of the Supreme Court, Kings County (Finnegan, J.), rendered June 20, 1985, convicting him of robbery in the first degree (two counts) and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial by the prosecutor’s cross-examination of his alibi witness concerning her failure to disclose exculpatory information to law enforcement authorities. Since this cross-examination was not objected to at the trial, the defendant has failed to preserve the issue for appellate review (see, People v Mandel, 48 NY2d 952, appeal dismissed and cert denied 446 US 949, reh denied 448 US 908). In any event, the cross-examination was proper since the prosecutor established that the witness, who was the defendant’s mother, was aware of the charges against the defendant, had reason to recognize that she possessed exculpatory information, had a reasonable motive for acting to exonerate the defendant, and was familiar with the means to make the information available to law enforcement authorities (see, People v Dawson, 50 NY2d 311, 321).
Defense counsel did not object to the court’s language with respect to the charge on alibi testimony; therefore, this issue was likewise not preserved for appellate review (see, People v Contes, 60 NY2d 620, 621). In any event, the court’s instructions adequately conveyed to the jury the applicable law governing the evaluation of alibi testimony (see, People v Victor, 62 NY2d 374). We also perceive neither a failure to observe sentencing principles nor a need to exercise our discretion to modify the sentence (see, People v Suitte, 90 AD2d 80, 86). Eiber, J. P., Kunzeman, Sullivan and Harwood, JJ., concur.